                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 1 of 14



               1 ERNEST GALVAN – 196065
                 MICHAEL S. NUNEZ – 280535
               2 ROSEN BIEN GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
               3 San Francisco, California 94105-1738
                 Telephone: (415) 433-6830
               4 Facsimile: (415) 433-7104
                 Email:       egalvan@rbgg.com
               5              mnunez@rbgg.com
               6 Attorneys for Plaintiffs
               7
               8                            UNITED STATES DISTRICT COURT
               9        NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
              10
              11 CALIFORNIA COUNCIL OF THE                Case No.
                 BLIND; ALICE “MARGIE” DONOVAN;
              12 ROGER OBERHOLZER; and SHANNON            COMPLAINT
                 DILLON,
              13                                          Trial Date:   None Set
                           Plaintiffs,
              14
                      v.
              15
                 CINEMA WEST, LLC; PALLADIO
              16 CINEMAS, LLC
              17               Defendants.
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3348322.3]                                           COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 2 of 14



               1                                        INTRODUCTION
               2         1.     This action seeks to end Palladio Cinemas LLC (“Palladio Cinemas”) and
               3 Cinema West LLC’s (“Cinema West”) violation of Plaintiffs’ civil rights. Defendants are
               4 denying Plaintiffs full and equal access to the services it offers at the Palladio 16 Cinemas
               5 (“Palladio 16”) movie theater located in Folsom, California.
               6         2.     Many individuals who are blind or visually-impaired enjoy watching films in
               7 theaters. Blind moviegoers need audio description technology to understand movies.
               8 Audio description is an audio track that contains a verbal description of the key visual
               9 aspects of movies, such as scene changes, reading of subtitles and other on-screen text, and
              10 important nonverbal conduct. To use audio description at Palladio 16 and other theaters, a
              11 blind individual wears a headset connected to a wireless receiver that plays a prerecorded
              12 audio track containing the verbal descriptions synchronized with playback of the movie.
              13 Movie studios create the audio description tracks and provide them to Palladio 16 and
              14 other theaters.
              15         3.     Defendants are excluding Plaintiffs from full and equal access to their
              16 services at Palladio 16 by failing to provide and maintain functional audio description
              17 technology and services. As a result, Plaintiffs have been denied access to audio
              18 description services at Palladio 16.
              19                                        JURISDICTION
              20         4.     This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.
              21 § 1331 and 42 U.S.C. § 12188, for Plaintiffs’ claims arising under the Americans with
              22 Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”).
              23         5.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367, over
              24 Plaintiffs’ pendent claims under the California Unruh Civil Rights Act (California Civil
              25 Code §§ 51, et seq.), and the Disabled Persons Act (California Civil Code §§ 54-54.3).
              26                                            VENUE
              27         6.     Venue is proper in the Northern District of California pursuant to 28 U.S.C.
              28 §§ 1391(b)-(d).

                                                                 1
[3348322.3]                                                COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 3 of 14



               1         7.     Defendants Palladio Cinemas and Cinema West are registered to do business
               2 in California and do business in the Northern District of California. Defendants own and
               3 operate movie theaters throughout California, including at least six movie theaters in the
               4 Northern District of California.
               5         8.     Defendants are subject to personal jurisdiction in the Northern District of
               6 California.
               7         9.     Plaintiff California Council of the Blind has many members who reside in
               8 the Northern District of California.
               9                                           PARTIES
              10         10.    Plaintiff California Council of the Blind (“CCB”) is a nonprofit corporation
              11 and an association of blind Californians. It is the California state affiliate of the American
              12 Council of the Blind. CCB’s mission is to increase the independence, security, equality of
              13 opportunity, and quality of life for all Californians who are blind or visually-impaired.
              14 CCB seeks to ensure that culture, laws, programs, and attitudes are inclusive of persons
              15 who are blind or visually-impaired. Access to fundamental American cultural activities,
              16 such as movie-going, is critical to CCB and its members. Securing access to services at
              17 Palladio 16 advances CCB’s goal to promote integration of the blind into society on a basis
              18 of equality by enabling blind individuals to enjoy movies, engage with popular culture, and
              19 go to the theater with friends and family, in the same way that many sighted individuals
              20 do. CCB is a membership organization, and Defendants have failed to provide functional
              21 audio description services to members of CCB. CCB sues on behalf of its members who
              22 have been denied audio description at Palladio 16.
              23         11.    Plaintiff ALICE “MARGIE” DONOVAN (“Donovan”) is blind, resides in
              24 Folsom, California, and is a member of CCB. Defendants have denied Ms. Donovan the
              25 full use and enjoyment of the services, privileges, facilities, and advantages of Palladio 16
              26 on several occasions.
              27         12.    Plaintiff ROGER OBERHOLZER (“Oberholzer”) is blind and resides in
              28 Folsom, California. Defendants have denied Mr. Oberholzer the full use and enjoyment of

                                                                 2
[3348322.3]                                                 COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 4 of 14



               1 the services, privileges, facilities, and advantages of Palladio 16 on several occasions.
               2         13.    Plaintiff SHANNON DILLON (“Dillon”) is blind and resides in Folsom,
               3 California. Defendants have denied Ms. Dillon the full use and enjoyment of the services,
               4 privileges, facilities, and advantages of Palladio 16 on several occasions.
               5         14.    Defendant PALLADIO CINEMAS LLC is registered to do business in
               6 California. On information and belief, Palladio Cinemas owns and/or operates Palladio 16.
               7         15.    Defendant CINEMA WEST, LLC is registered to do business in California.
               8 Cinema West’s website identifies Palladio 16 as a Cinema West theater. Upon information
               9 and belief, Cinema West is a required party pursuant to Federal Rule of Civil Procedure
              10 19(a)(1) because in their absence the Court cannot accord complete relief from Palladio
              11 Cinemas alone.
              12                                 FACTUAL ALLEGATIONS
              13         16.     The primary service that Palladio Cinemas and Cinema West offer to the
              14 general public at Palladio 16 is screening movies. To make movies accessible to
              15 individuals who are blind and to provide blind customers an experience comparable to that
              16 of sighted patrons, Defendants represent to the public that they offer audio description at
              17 Palladio 16 Cinemas. Plaintiffs Donovan, Oberholzer, and Dillon have each on more than
              18 one occasion made plans to enjoy movies at Palladio, and arrived at the theater only to find
              19 that Defendants’ representations were false and that they had wasted their time and money
              20 because the audio description devices were not working.
              21         17.    Properly functioning audio description technology provides an audio track
              22 containing descriptions of the visual elements of the film and is synchronized with the
              23 film’s audio track. Most major film studios release wide-release movies with audio
              24 description tracks. Audio description tracks are available for most wide-release films
              25 exhibited at Palladio 16.
              26         18.    Defendants have the technology needed to provide audio description to
              27 Plaintiffs. To provide audio description at Palladio 16 Cinemas, theater staff provide a
              28 blind customer with a battery-powered headset with earphones and a built-in wireless

                                                                3
[3348322.3]                                                COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 5 of 14



               1 receiver. A transmitter at the theater sends the audio description track wirelessly to the
               2 receiver. The headset also contains a headphone jack to which the blind customer can
               3 connect his or her own headphones. For the audio description service to function properly,
               4 the headset receiver must have sufficient battery power and must be programmed to
               5 wirelessly receive the audio track for the specific movie the individual has bought a ticket
               6 to watch. Other necessary components of the theater’s audio description equipment, such
               7 as the transmitter, must function properly as well.
               8         19.    Plaintiffs have repeatedly found that audio description devices that staff at
               9 Palladio 16 issue to them do not work. In some instances, audio description receivers
              10 appear not to function at all. In other cases, the audio description receivers provide such
              11 poor sound quality that Plaintiffs miss out on portions of their movie because they can only
              12 hear some of the audio description track.
              13         20.    Plaintiffs are unable to determine whether their audio description devices are
              14 functioning properly until their movies begin. Consequently, when Plaintiffs have
              15 discovered that their audio description devices are malfunctioning, Plaintiffs were forced
              16 to choose between leaving the movie auditorium to seek out staff assistance, or sit and
              17 watch the movie without audio description, missing significant aspects of the movie that
              18 are not apparent from the dialogue.
              19         21.    This case arises out of Defendants’ policy and practice of denying Plaintiffs
              20 access to its movie showings, through its failures to provide and properly maintain
              21 functioning audio description devices. Plaintiffs have repeatedly been unable to fully and
              22 equally enjoy movies at Palladio 16 with audio description because Defendants fail to
              23 properly provide, maintain, and operate audio description devices. These failures deny
              24 Plaintiffs full and equal access to Defendants primary service: screening films for the
              25 public to enjoy.
              26 Shannon Dillon and Roger Oberholzer
              27         22.    Plaintiffs Roger Oberholzer and Shannon Dillon enjoy regularly attending
              28 movies. They wish to watch movies at Palladio 16 because this theater is conveniently

                                                                 4
[3348322.3]                                                  COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 6 of 14



               1 located for them.
               2         23.    On January 22, 2019, Ms. Dillon and Mr. Oberholzer visited Palladio 16 to
               3 watch Replicas with their neighbor and her daughter. They requested use of audio
               4 description services. Theater staff issued Mr. Oberholzer and Ms. Dillon each an audio
               5 description headset receiver. However, neither receiver worked. Ms. Dillon and
               6 Mr. Oberholzer’s neighbor left the auditorium to report the problem to theater staff, and
               7 staff issued Mr. Oberholzer and Ms. Dillon each a replacement audio description headset.
               8 However, neither of the replacement headsets worked. Ms. Dillon and Mr. Oberholzer
               9 again sought assistance from staff. Staff issued Ms. Dillon and Mr. Oberholzer each a
              10 third audio description headset, but neither of these headsets worked either. The group left
              11 the theater without seeing the movie.
              12         24.    In November 2018, Ms. Dillon and Mr. Oberholzer visited Palladio 16 to
              13 watch The Grinch. They requested use of the audio description service. Theater staff
              14 issued each of them an audio description receiver headset. However, neither headset
              15 worked. They requested replacement audio description headsets, and staff provided
              16 Ms. Dillon and Mr. Oberholzer each with a replacement audio description headset.
              17 However, the replacement audio description headsets did not work either. As a result, they
              18 left the theater without seeing the film.
              19         25.    In Fall 2018, Mr. Oberholzer and Ms. Dillon visited Palladio 16 with their
              20 neighbor and her daughter to see The House with a Clock in Its Walls. Ms. Dillon and
              21 Mr. Oberholzer requested use of the audio description service. Staff provided Ms. Dillon
              22 and Mr. Oberholzer each with audio description receiver headsets, but neither headset
              23 worked. As a result, they left the theater without seeing the movie.
              24         26.    On December 3, 2017, Ms. Dillon, Mr. Oberholzer, and Ms. Donovan visited
              25 Palladio 16 to watch Murder on the Orient Express. They requested use of the audio
              26 description service. Staff issued each of them audio description receiver headsets, but the
              27 headsets did not provide any audio description. After about 30 minutes, one of the three
              28 headsets provided audio description, but the sound quality was so poor that it was not

                                                                5
[3348322.3]                                                  COMPLAINT
                       Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 7 of 14



               1 usable. Because theater staff could not provide Ms. Donovan, Ms. Dillon, and
               2 Mr. Oberholzer with access to audio description, the three left the theater and went to a
               3 different theater where they were able to watch Murder on the Orient Express with audio
               4 description.
               5          27.    Ms. Dillon and Mr. Oberholzer have been denied access to audio description
               6 on other occasions at Palladio 16 as well. Ms. Dillon and Mr. Oberholzer now often
               7 choose to attend other theaters rather than the Palladio 16 because they know that they are
               8 more likely to obtain functional audio description services from other theaters.
               9 Margie Donovan
              10          28.    Plaintiff Margie Donovan enjoys regularly attending movies a movie
              11 theaters. She wishes to access movies at Palladio 16 because it is conveniently located, it
              12 is easier to navigate to than other theaters, it has reclining chairs, and she likes the food
              13 options.
              14          29.    On December 1, 2018, Ms. Donovan visited Palladio 16 to watch Bohemian
              15 Rhapsody with her partner. She requested use of audio description services. The staff
              16 issued Ms. Donovan an audio description receiver headset. However, the sound quality of
              17 the audio description provided through the headset was so poor that Ms. Donovan was
              18 unable to hear the audio description for several portions of the movie.
              19          30.    On June 10, 2018, Ms. Donovan and her partner visited Palladio 16 to watch
              20 Adrift. Ms. Donovan requested use of audio description services. Staff provided
              21 Ms. Donovan with an audio description receiver headset. However, the headset did not
              22 work. Ms. Donovan conferred with theater staff to troubleshoot the problem, and staff
              23 eventually informed Ms. Donovan that they could not provide her with audio description
              24 service because the audio description equipment in the auditorium showing Adrift was
              25 malfunctioning. As a result, Ms. Donovan had no choice but to travel to a different theater
              26 to watch Adrift with audio description.
              27          31.    On January 10, 2018, Ms. Donovan visited Palladio 16 with her
              28 granddaughter to watch Ferdinand. She requested use of the audio description service.

                                                                  6
[3348322.3]                                                  COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 8 of 14



               1 Staff issued her an audio description receiver headset. However, the headset did not work.
               2 Ms. Donovan conferred with staff to attempt to resolve the problem. However, staff were
               3 unable to resolve the problem with the audio description equipment. As a result,
               4 Ms. Donovan was unable to access audio description for the movie.
               5          32.   On October 6, 2017, Ms. Donovan visited the Palladio 16 with her partner to
               6 watch Victoria and Abdul. She requested use of the audio description service. Staff issued
               7 her an audio description receiver headset, but the headset that they issued to her did not
               8 work. As a result, she was unable to use audio description services to watch Victoria and
               9 Abdul.
              10          33.   On September 4, 2017, Ms. Donovan visited Palladio 16 with her partner to
              11 watch Dunkirk. She requested use of the audio description service. Staff issued her a
              12 headset, but it did not work. Theater staff informed Ms. Donovan that the malfunctioning
              13 headset could not be replaced. As a result, Ms. Donovan was unable to watch Dunkirk
              14 with audio description. Dunkirk is a movie with almost no dialogue; almost all of the
              15 content is visual.
              16          34.   On March 26, 2017, Ms. Donovan visited Palladio 16 to watch The Shack.
              17 She requested use of the audio description service. However, the audio description
              18 equipment did not work, so she was unable to watch the movie with audio description.
              19          35.   Ms. Donovan has attempted to access audio description services at Palladio
              20 16 on other occasions as well. Ms. Donovan now often chooses to attend other theaters
              21 rather than Palladio 16 because she knows that she is more likely to obtain functional
              22 audio description services from other theaters.
              23                               FIRST CLAIM FOR RELIEF
                                 Violation of Title III of the Americans with Disabilities Act
              24                   (42 U.S.C. §§ 12101, et seq. – Against All Defendants)
              25          36.   Plaintiffs re-allege and incorporate by reference herein all allegations
              26 previously made above.
              27          37.   Title III of the ADA prohibits discrimination on the basis of disability in the
              28 full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

                                                                 7
[3348322.3]                                                 COMPLAINT
                       Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 9 of 14



               1 accommodations of places of public accommodation. 42 U.S.C. § 12182.
               2         38.     Defendants own or operate Palladio 16, which is a place of public
               3 accommodation within the statutory definition. 42 U.S.C. § 12181(7)(C).
               4         39.     Under Title III, entities that own, operate, lease, or lease to places of public
               5 accommodation must take the steps necessary to ensure that no individuals with disabilities
               6 are excluded, denied services, or otherwise treated differently than others because of the
               7 absence of auxiliary aids and services, unless doing so would fundamentally alter the
               8 services provided or create an undue burden. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R.
               9 § 36.303.
              10         40.     Audio description is an auxiliary aid under Title III of the ADA. Defendants
              11 have violated Title III by failing to take the steps necessary to ensure that blind and
              12 visually-impaired persons are not excluded from their movie-showing services because of
              13 the absence of audio description.
              14         41.     Movie theaters are required to provide audio description whenever the
              15 theater exhibits a digital movie that is distributed with the audio description service. 28
              16 C.F.R. § 36.303(g)(2). Movie theaters are required to properly maintain each audio
              17 description device to ensure that each device is fully operational, available to patrons in a
              18 timely manner, and easily usable by patrons. Id. § 36.303(g)(5). Theaters must also
              19 ensure that at least one employee is available to assist patrons with using audio description
              20 whenever a digital movie is exhibited with audio description. Id.
              21         42.     Defendants violate these requirements by issuing malfunctioning audio
              22 description devices to Plaintiffs and by failing to ensure that Plaintiffs can easily use audio
              23 description devices. Defendants also violate these requirements by failing to ensure that
              24 staff members on-site were knowledgeable regarding operation and resolving problems
              25 with audio description equipment during Plaintiffs’ movies.
              26         43.     Title III prohibits entities that own, operate, lease, or lease to places of public
              27 accommodation from denying an individual or class of individuals with disabilities the
              28 opportunity to participate or benefit from the goods, services, facilities, privileges,

                                                                   8
[3348322.3]                                                   COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 10 of 14



               1 advantages, or accommodations of an entity. 42 U.S.C. § 12182(b)(1)(A)(i); 28 C.F.R.
               2 § 36.202(a).
               3         44.    Title III prohibits entities that own, operate, lease, or lease to places of public
               4 accommodation from affording an individual or class of individuals with disabilities the
               5 opportunity to participate in or benefit from a good, service, facility, privilege, advantage,
               6 or accommodation that is not equal to that afforded to other individuals. 42 U.S.C.
               7 § 12182(b)(1)(A)(ii); 28 C.F.R. § 36.202(b).
               8         45.    By failing to provide and maintain a functional audio description system,
               9 Defendants are excluding Plaintiffs from participating in and benefiting from the goods,
              10 services, facilities, privileges, advantages, and accommodations of Palladio 16, in violation
              11 of Title III. defendants further violate Title III because they are providing Plaintiffs with a
              12 movie-going experience that is not equal to that afforded to other individuals when its
              13 audio description devices malfunction and when staff fail to properly configure the
              14 devices.
              15         46.    Additionally, public accommodations must maintain in operable working
              16 condition those features of equipment that are required to be readily accessible to and
              17 usable by persons with disabilities. 28 C.F.R. § 36.211.
              18         47.    Although Defendants purport to have the necessary equipment to provide an
              19 accessible movie-going experience to Plaintiffs, they fail to maintain this equipment in
              20 operable working condition, in violation of Title III.
              21         48.    It is a violation of Title III for entities that own, operate, lease, or lease to
              22 places of public accommodation to fail to make reasonable modifications in policies,
              23 practices, or procedures when such modifications are necessary to afford such goods,
              24 services, facilities, privileges, advantages, or accommodations to individuals with
              25 disabilities, unless the modification would fundamentally alter the nature of such goods,
              26 services, facilities, privileges, advantages, or accommodations. 42 U.S.C.
              27 § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.302(a).
              28

                                                                   9
[3348322.3]                                                  COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 11 of 14



               1         49.     By failing to modify practices, policies, and procedures to ensure that audio
               2 description equipment is maintained and fully functional and that employees know how to
               3 set up equipment and monitor audio description equipment, Defendants are violating
               4 Title III.
               5         50.     The actions of Defendants were and are in violation of the Americans with
               6 Disabilities Act, 42 U.S.C. §§ 12181, et seq., and regulations promulgated thereunder.
               7 Plaintiffs Donovan, Dillon, and Oberholzer and members of CCB have been and continue
               8 to be denied full and equal access to Palladio 16’s services. Defendants have failed to take
               9 the necessary steps to provide full and equal access to blind and visually-impaired patrons,
              10 and Defendants’ violations of the ADA are ongoing. Unless the Court enjoins Defendants
              11 from continuing to engage in these unlawful practices, Plaintiffs will continue to suffer
              12 irreparable harm.
              13         51.     Plaintiffs are entitled to injunctive relief. 42 U.S.C. § 12188.
              14         WHEREFORE, Plaintiffs request relief as outlined below.
              15                             SECOND CLAIM FOR RELIEF
                            (California Unruh Civil Rights Act California Civil Code §§ 51 & 52 –
              16                                  Against All Defendants)
              17         52.     Plaintiffs re-allege and incorporate by reference herein all allegations
              18 previously made above.
              19         53.     The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia, that
              20 persons with disabilities are entitled to full and equal accommodations, advantages,
              21 facilities, privileges, or services in all business establishments of every kind whatsoever
              22 within the jurisdiction of the state of California. Cal. Civ. Code § 51(b).
              23         54.     Palladio 16 is a business establishment within the jurisdiction of the state of
              24 California, and as such is obligated to comply with the provisions of the California Unruh
              25 Civil Rights Act, California Civil Code §§ 51 et seq.
              26         55.     The Unruh Act provides, inter alia, that a violation of the ADA,
              27 42 U.S.C. §§ 12101 et seq., also constitutes a violation of the Unruh Act. Cal. Civ. Code
              28 § 51(f).

                                                                 10
[3348322.3]                                                  COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 12 of 14



               1         56.    Defendant's discriminatory conduct alleged herein includes, inter alia, the
               2 violation of the rights of persons with disabilities set forth in Title III of the ADA and
               3 therefore also violates the Unruh Act. Cal. Civ. Code § 51(f).
               4         57.    The actions of Defendants were and are in violation of the Unruh Civil
               5 Rights Act, California Civil Code §§ 51, et seq. Plaintiffs Donovan, Dillon, and
               6 Oberholzer and members of CCB have been and continue to be denied full and equal
               7 access to Palladio 16’s services. Defendants have failed to take the necessary steps to
               8 provide full and equal access to blind and visually-impaired patrons, and Defendants’
               9 violations of the Unruh Act are ongoing. Therefore Plaintiffs are entitled to injunctive
              10 relief remedying the discrimination pursuant to California Civil Code § 52. Unless the
              11 Court enjoins Defendants from continuing to engage in these unlawful practices, Plaintiffs
              12 will continue to suffer irreparable harm.
              13         58.    Plaintiffs Oberholzer, Dillon, and Donovan are also entitled to statutory
              14 minimum damages pursuant to California Civil Code § 52 for each and every offense in
              15 violation of the Unruh Act. Cal. Civ. Code § 52(b).
              16         WHEREFORE, Plaintiffs request relief as outlined below.
              17                              THIRD CLAIM FOR RELIEF
                           (California Disabled Persons Act, California Civil Code §§ 54-54.3 –
              18                                 Against All Defendants)
              19         59.    Plaintiffs re-allege and incorporate by reference herein all allegations
              20 previously made above.
              21         60.    California Civil Code §§ 54-54.3 guarantee, inter alia, that persons with
              22 disabilities are entitled to full and equal access, as other members of the general public
              23 receive, to accommodations, advantages, facilities, and privileges of all "places of public
              24 accommodation" and "other places to which the general public is invited" within the
              25 jurisdiction of California. Cal. Civ. Code § 54.1(a)(1).
              26         61.    Any violation of the ADA is also a violation of California Civil Code § 54.1.
              27 Cal. Civ. Code § 54.1(d).
              28

                                                                 11
[3348322.3]                                                  COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 13 of 14



               1         62.      The Palladio 16 is a “place of public accommodation” and a “place to which
               2 members of the general public are invited” under California Civil Code 54.1(a)(1).
               3         63.      Defendants are violating California Civil Code §§ 54-54.3 in that their
               4 actions are a violation of the ADA.
               5         64.      Plaintiffs thus seek declaratory relief based on Defendants’ violation of
               6 Plaintiffs’ rights under California Civil Code §§ 54-54.3.
               7         65.      Plaintiffs Donovan, Dillon, and Oberholzer are also entitled to statutory
               8 minimum damages for each violation of California Civil Code §§ 54-54.3(a).
               9         66.      Plaintiffs do not seek relief under California Civil Code § 55.
              10         WHEREFORE, Plaintiffs request relief as outlined below.
              11                               FOURTH CLAIM FOR RELIEF
                              (Declaratory Relief on Behalf of Plaintiffs – Against All Defendants)
              12
              13         67.      Plaintiffs re-allege and incorporate by reference herein all allegations
              14 previously made above.
              15         68.      An actual controversy has arisen and now exists between the parties in that A
              16 judicial declaration is necessary and appropriate at this time in order that each of the
              17 parties may know their respective rights and duties and act accordingly.
              18         69.      Plaintiffs contend, and are informed and believe that Defendants deny, that
              19 by failing to maintain and provide audio description equipment and services, Defendants
              20 fail to comply with applicable laws, including but not limited to Title III of the Americans
              21 with Disabilities Act, 42 U.S.C. §§ 12181, et seq., the California Unruh Civil Rights Act,
              22 Cal. Civ. Code § 51, and the California Disabled Persons Act, Cal. Civ. Code §§ 54-54.3.
              23         WHEREFORE, Plaintiffs request relief as outlined below.
              24                                     PRAYER FOR RELIEF
              25         WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
              26         1.       A permanent injunction pursuant to the Americans with Disabilities Act, 42
              27 U.S.C. §§ 12181, et seq. and the Unruh Civil Rights Act Cal. Civ. Code §§ 51, 52
              28 requiring Defendants to take the steps necessary to provide properly functioning audio

                                                                  12
[3348322.3]                                                   COMPLAINT
                      Case 3:19-cv-03935-SK Document 1 Filed 07/09/19 Page 14 of 14



               1 description equipment and services in their movie theaters for Plaintiffs and other
               2 individuals who are blind or visually-impaired.
               3         2.     A declaration that Defendants discriminate against blind and visually-
               4 impaired persons by failing to provide Plaintiffs and other blind and visually-impaired
               5 individuals with full and equal access to the services, facilities, privileges, advantages, and
               6 accommodations of the services at Palladio 16 in violation of Title III of the ADA, 42
               7 U.S.C. §§ 12181, et seq., the Unruh Civil Rights Act, California Civil Code §§ 51-52, and
               8 the California Disabled Persons Act, California Civil Code §54-54.3.
               9         3.     An order awarding Plaintiffs reasonable attorneys’ fees as authorized by 42
              10 U.S.C. §§ 12188, 12205, California Civil Code § 52, and California Civil Code § 54.3.
              11         4.     For Plaintiffs Donovan, Dillon, and Oberholzer, damages in an amount to be
              12 determined by proof, including all applicable statutory damages pursuant to California
              13 Civil Code § 52(a) or California Civil Code § 54.3.
              14         5.     Such other and further relief as this Court deems just and proper.
              15
              16 DATED: July 9, 2019                      Respectfully submitted,
              17                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              18
                                                          By: /s/ Michael S. Nunez
              19                                              Michael S. Nunez
              20
                                                          Attorneys for Plaintiffs
              21
              22
              23
              24
              25
              26
              27
              28

                                                                 13
[3348322.3]                                                 COMPLAINT
